DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection(s) of claims 11-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been withdrawn in view of the amendment filed on 12/29/2021

Response to Arguments
Applicant's arguments filed 12/29/0221 with respect to the rejection(s) of claims
1-21 under 35 U.S.C. § 103 as allegedly being unpatentable over George et al (U.S. 2018/0223437), or Non-Patent Literature Document Thermal Atomic Layer Etching of Gallium Oxide Using Sequential Exposures of HF and Various Metal Precursors. Chem. Mater. 2020, 32, 5937-5948, 06/19/2020 to George et al. (hereinafter “George NPL”)) have been fully considered but they are not persuasive. 
   The applicants argue that George (U.S. 2018/0223437) (hereinafter “George (437)”) fails to teach, suggest, or fairly disclose the reagents previously recited in claim 5, which are now recited in amended claim 1. Further, George NPL fails to teach, suggest, or fairly disclose “contacting the exposed region of gallium oxide with the at least one of chloride and bromide from the reagent to form a gallium- containing gas,” as recited in claim 1 because George NPL discusses fluorinating a portion of a gallium oxide material and contacting the gallium fluoride 

    PNG
    media_image1.png
    15
    373
    media_image1.png
    Greyscale

the TiCl 3 as shown in the reaction reads on titanium tetrachloride/the claimed reagent recited in amended claim 1; while it is true that George NPL discusses fluorinating a portion of a gallium oxide material and contacting the gallium fluoride material with a variety of metal precursors in the abstract, it is also true that George NPL further discloses on page 5938, the reaction 
 Ga2O3 +1.5TiCl 4 (g)- 1.5TiO 2 + 2GaCl 3 (g)
   George NPL teaching of contacting gallium oxide with TiCl4 / the reagent comprises chloride to form GaCl 3, as shown in the reaction, meets the requirement of “contacting the exposed region of gallium oxide with the at least one of chloride and bromide from the reagent to form a gallium- containing gas” as recited in claim 1. The rejection(s) of claims 1-4, 6-10 under 35 U.S.C. § 103 as allegedly being unpatentable over George et al (U.S. 2018/0223437), or Non-Patent Literature Document Thermal Atomic Layer Etching of Gallium Oxide Using Sequential Exposures of HF and Various Metal Precursors. Chem. Mater. 2020, 32, 5937-5948, 06/19/2020 to George et al. (hereinafter “George NPL”)) are maintained in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

         Claims 1-4, 6-10, 22-23, 25, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2018/0223437) (hereinafter “George (437)”) or George et al. (Thermal Atomic Layer Etching of Gallium Oxide Using Sequential Exposures of HF and Various Metal Precursors. Chem. Mater. 2020, 32, 5937-5948, 06/19/2020).
      George (437) discloses a method of promoting atomic layer etching (ALE) of a surface. In certain embodiments, the method comprises contacting a solid substrate comprising a first metal compound with an oxidant, optionally contacting the solid substrate with a second metal compound, and then contacting the modified solid substrate with a fluorinating agent, whereby ALE of the solid substrate is promoted (abstract).
  George (437)) teaches in paragraph [0012] In certain embodiments, the second metal compound comprises a metal species capable of forming a stable metal oxide species on the surface of the first metal oxide. In other embodiments, the first metal oxide comprises a metal species capable of forming at least one first metal species selected from the group consisting of a volatile metal oxyfluoride, a volatile metal chloride, a volatile metal oxychloride, a volatile metal bromide, a volatile oxybromide, a volatile metal iodide, a volatile oxyiodide, and a volatile metal organic compound. In certain embodiments, the first metal species has a melting point of less than 200.degree. C. at 1 atm pressure.
 In paragraph [0137] George (437) discloses reaction sequence consists of an exposure of oxidation reagent for xs, 30 s of N.sub.2 purge, ys of HF exposure and 30 s of N.sub.2 purge. The ALE reactions using O.sub.3 as an oxidation reagent were performed using an optimized 
 In Table 2, George (437) discloses the following reactions are favorable (negative AG (Kcal)): 
  
    PNG
    media_image2.png
    17
    377
    media_image2.png
    Greyscale

   
    PNG
    media_image3.png
    10
    368
    media_image3.png
    Greyscale

  George (437) recites:
 in paragraph [0209] The "conversion fluorination" and "oxidation-conversion-fluorination" mechanisms can be useful for the ALE of a variety of additional metal materials. These mechanisms may prove to be valuable because some metal materials cannot be etched using the fluorination and ligand- exchange mechanism. Fluorination of many metal materials is not thermodynamically favorable with HF. However, stronger fluorination reactants, like SF.sub.4 and XeF.sub.2, can lead to volatile metal fluorides and spontaneous etching. The highly exothermic reaction of stronger fluorination reagents with metal materials can also lead to fluoride layers too thick for ALE. Some metal materials are also difficult to fluorinate because they do not have stable fluorides in the same oxidation state as the initial metal material. Other metal materials can be fluorinated but do not easily yield volatile products during the ligand-exchange reaction.
 In paragraph [0210] George (437) discloses BCl.sub.3 is important for the conversion of many initial metal oxides to B.sub.20.sub.3 because B.sub.20.sub.3 is a stable metal oxide and many metals have volatile chlorides or oxychlorides. Metals with volatile chlorides or oxychlorides include W, V, Nb, Ta, Cr, Mo, Fe, Au, Ga, Ge, Sn, As, Sb, Zr and Hf, The spontaneous etching of B.sub.20.sub.3 by HF also plays a key role in the new conversion etching mechanisms. HF can 
  In paragraph [0211] of George (437), Table 2 explores the thermochemistry of a variety of conversion reactions for various metal oxides. Most of these metal oxides will have difficulty achieving self- limiting ALE using fluorination and ligand-exchange reactions. The reasons for the difficulty include: (1) formation of volatile fluorides that lead to spontaneous etching (WO.sub.3, Mo0O.sub.3, VO.sub.2, V.sub.20.sub.5, Ta.sub.20.sub.5, GeO.sub.2, As.sub.20.sub.3, Au.sub.20.sub.3, SbO.sub.2, Sb.sub.20.sub.3, and NbO.sub.2); (2) lack of volatile products after ligand-exchange reaction with various metal precursors (Fe.sub.20.sub.3); and (3) absence of a stable fluoride with the same oxidation state as the initial metal oxide (CrO.sub.3). All of these metal oxides have volatile chlorides or oxychlorides and should be converted to B.sub.20.sub.3 using BCl.sub.3 based on thermochemical calculations. SnO.sub.2, Ga.sub.20.sub.3, ZrO.sub.2, and HfO.sub.2 ALE are possible using fluorination and ligand-exchange reactions. These metal oxides are included in Table 2 because they have volatile chlorides or oxychlorides and could be etched using the "conversion-fluorination" mechanism as an alternative.
 In summary from the above, George (437) at least suggests a method of etching gallium oxide from a semiconductor substrate, the method comprising: flowing a reagent in a substrate processing region housing the semiconductor substrate, wherein the reagent comprises at least one of chloride and bromide, and wherein the semiconductor substrate comprises an exposed 3 or TiCl 3 claim 6 or other gases) from the reagent to form a gallium-containing gas GaCl 3; purging the substrate processing region with an inert gas N 2 to remove the gallium- containing gas; and recessing a surface of the gallium oxide.
   It is noted that George (437) does not expressly disclose the above steps in one embodiment in a same chamber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above steps in a same ALE chamber because George (437) clearly discloses the ALE concept is conventionally known and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 2-3, George (437) teaches in paragraph [0101], In certain embodiments, steps (a) and (c) [or (a), (b), and (c)] can be repeated one or more times. In certain embodiments, the method allows for etching of the solid substrate at a rate of about 0.1.ANG. per cycle to about 3.0 .ANG. per cycle of steps (a)-(c), purging the substrate processing region with N 2 gas/inert gas for a period/second period of time in paragraph 0154)
 Regarding claim 4, George (437) teaches in paragraph [0050], The present invention relates to the unexpected discovery of novel methods of promoting and/or enhancing atomic layer etching (ALE) of a metal-containing surface using sequential, self-limiting thermal reactions. In certain embodiments, the metal surface is contacted with an oxidant, thereby forming a metal oxide species, which is optionally contacted with a conversion reactant, thereby forming a 
Regarding claim 7-8, George (437) teaches in paragraph [0010] In certain embodiments, the first metal compound comprises at least one selected from the group consisting of a metal-Group III, metal-Group IV, metal-Group V, metal-Group VI, elemental metal, metal alloy, hybrid organic-inorganic material, and any combinations of thereof. In other embodiments, the first metal compound comprises at least one selected from the group consisting of metal boride, metal carbide, metal silicide, metal germanide, metal nitride, metal phosphide, metal arsenide, metal antimonide, metal sulfide, metal selenide, metal telluride, an elemental metal, metal alloy, hybrid organic-inorganic material, and any combinations thereof. Since only gallium oxide is removed the method of George can yield oxide removal selectivity higher than 10.
 Regarding claim 9, George (437) teaches in paragraph [0132] All the reactions were conducted in a viscous flow, hot-wall reactor defined by a stainless steel tube with the length of. about. 60 cm and inside diameter of 3.8 cm. The reactor was isothermally heated by heating elements attached on the outside of the reactor. The reaction temperatures from 150 to 350.degree. Overlapping applicant’s claimed range. Overlapping ranges are held obvious.
  Regarding claim 10, George (437) teaches in paragraph [0129], Those skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, numerous equivalents to the specific procedures, embodiments, claims, and examples described herein. Such equivalents were considered to be within the scope of this invention and covered by the claims appended hereto. For example, it should be understood, that modifications in reaction conditions, including but not limited to reaction times, reaction size/volume, and experimental 
  Regarding claim 22, the modified reference of George (437) would have disclosed that the recessing the surface of the gallium oxide etches a thickness of 0.1 Å/less than 30 Å per cycle in paragraph [0101]
Regarding claim 23, the modified reference of George (437) would have disclosed that the inert gas comprises nitrogen in paragraph [0154]
Regarding claim 25, the modified reference of George (437) would have disclosed purging the substrate with nitrogen for 30 seconds/ greater than 5 seconds in paragraph [0137]
Regarding claim 26, the modified reference of George (437) would have disclosed that a temperature in the substrate processing region is maintained at between 150 to 350.degree C in paragraph 0132), which overlaps the claimed range of about 150 °C and about 650 °C 
3/reagent directly contacts the exposed region of gallium oxide as shown in the reaction 
    PNG
    media_image4.png
    16
    366
    media_image4.png
    Greyscale

 in paragraph [0213]
George et al. (Thermal Atomic Layer Etching of Gallium Oxide Using Sequential Exposures of HF and Various Metal Precursors. Chem. Mater. 2020, 32, 5937-5948, 06/19/2020) also discloses a similar process citing “Gallium oxide (Ga203) is a transparent semiconducting oxide with a large band gap that has applications for power electronics and optoelectronics. Ga203 device fabrication requires etching for many processing steps. In this work, the thermal atomic layer etching (ALE) of Ga203 was performed using hydrofluoric acid (HF) and a wide range of different metal precursors including BCI3, AICI(CH3)2, Al (CH3)3, TiCl4, and Ga(N(CH3)2)3. Because Ga203 is not a particularly stable oxide, the B-, Al-, or Ti-containing metal precursors can possibly convert the surface of Ga203 to B203, Al203, or TiO02. These metal precursors can also provide Cl, CH3, and N(CH3)2 ligands for ligand-exchange reactions.
Consequently, the thermal ALE of Ga203 can occur via “conversion-etch” or fluorination and ligand-exchange reaction pathways. Using sequential HF and BCI3 exposures and in situ spectroscopic ellipsometry techniques, Ga203 etch rates were observed to vary from 0.59 to 1.35 A/cycle at temperatures from 150 to 200 °C, respectively. The Ga203 etch rates were also self-limiting versus HF and BCI3 exposure. The lack of BCI3 pressure dependence for the etch rates argued against the conversion-etch mechanism and in favor of a fluorination and ligand- exchange reaction pathway. In situ quartz crystal microbalance techniques also revealed that 
 Ga2O3 +1.5TiCl 4 (g)- 1.5TiO 2 + 2GaCl 3 (g)

Ga203 etch rates at 250 °C were 1.2, 0.82, 0.85, and 0.23 A/cycle for AICI(CH3)2, Al (CH3)3, TiCl4, and Ga(N(CH3)2)3 as the metal precursors, respectively. The mass changes during the individual exposures of HF and the AICI(CH3)2 and Al (CH3)3 metal precursors argued for a fluorination and ligand-exchange mechanism. The AICI(CH3)2 and Al (CH3)3 exposures may also lead to some conversion of Ga203 to Al203. In contrast, the mass changes during the HF and TiCl4 exposures were consistent with the conversion of the surface of Ga203 to TiO2 and then the spontaneous removal of the TiO2 surface layer by HF. Distinctly different behavior was observed during the HF and Ga(N(CH3)2)3 exposures. The large mass gain during the Ga(N(CH3)2)3 exposures suggested that Ga(N(CH3)2)3 can adsorb on the fluorinated Ga203 surface prior to the ligand-exchange reaction. The wide range of metal precursors that can etch Ga203 argues that the ability of these precursors to convert Ga203 or to undergo ligand- exchange reactions provides multiple pathways for effective thermal Ga203 ALE” (abstract) (pages 5937-5940)

Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the first period of time is less than or about 5 minutes, in combination with the rest of the limitations of claim 24

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAN VINH/Primary Examiner, Art Unit 1713